                                           Moreno v. Prairie Pizza
                                           Status Report as of June 21, 2021


Important Dates

                  Claim Deadline              June 2, 2021
                  Exclusion Deadline          June 2, 2021
                  Objection Deadline          June 2, 2021
                  Final Fairness Hearing      July 20, 2021


Mail Received Summary
                                                                                       Percent
     Code     Description                                                      Count   of Total
     ACCO     Address Correction Correspondence                                    4   0.098%
     ACPO     Address Correction Post Office                                       2   0.049%
     ACTU     Address Correction Trans Union                                     473   11.562%
     OPT      Request for Exclusion                                                2   0.049%
     RFND     Return For Non-Delivery                                             61   1.491%
     OBJ      Objections                                                           0   0.000%

              Total Notices Mailed                                             4,091


Claims Received Summary
                                                                                       Percent
              Description                                                      Count   of Total

              Claims Processed                                                   798   19.506%
              Claims Not Processed                                                 0   0.000%

              Total Claims Received                                              798   19.506%


Claims Processed Summary
                                                                                       Percent
     Code     Description                                                      Count   of Total

     C000     Valid Claim                                                        783   19.140%
     DLAT     Late Claim                                                           6   0.147%
     DMTP     Multiple Deficiencies                                                1   0.024%
     DXSN     SSN Does Not Match                                                   8   0.196%

              Total Claims Processed                                             798   19.506%

              Total Notices Mailed                                             4,091


            Case 3:19-cv-00532-RJC-DSC Document 21-2 Filed 07/12/21 Page 1 of 1
